MEMORANDUM **
Alonzo L. Taylor, a California state prisoner, appeals pro se the summary dismissal without prejudice of his habeas corpus petition under 28 U.S.C. § 2254. He alleges that he lost credits against his sentence as a disciplinary sanction for refusing to give blood for a DNA sample pursuant to Cal.Penal Code § 295 et seq. Taylor contends that the district court erred in dismissing the habeas petition on the ground that under Badea v. Cox, 931 F.2d 573, 574 (9th Cir.1991), challenges to conditions of confinement should be brought in a civil rights action. This contention has merit because Taylor alleges that the disciplinary sanction increased his period of confinement. See Ramirez v. Galaza, 334 F.3d 850, 858 (9th Cir.2003), cert. denied, — U.S. -, 124 S.Ct. 2388, 158 L.Ed.2d 963, 2004 WL 1144502 (U.S. May 24, 2004) (No. 03-871). Accordingly, we *153vacate the district court’s judgment. We reach no other issues in this case.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.